Vehicle Inspection Apparatus and Vehicle Inspection Method


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/02/2021 and 11/22/2021 have been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: Vehicle Inspection Apparatus and Vehicle Inspection Method That Detects Abnormal Noise

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rayment (US 5551298; “Rayment”).

Regarding claim 1, Rayment discloses, in figures 1 and 3-4, a vehicle inspection apparatus (col. 1, lines 49-50, “apparatus for identification of vibration induced noises on vehicles”) comprising: an excitation unit (not enumerated, see figure 1, col. 2, lines 66, “vibration generator”) configured to apply vibration to a vehicle (col. 3, lines 8-10, Rayment’s vibration generator “causes a vehicle supported on the pads to vibrate”); a control device (22) configured to control the vibration applied by the excitation unit (col. 3, lines 8-13, Rayment’s control unit controls the rate of oscillation of the servo valve thus the frequency of vehicle vibration); and a vibration setting unit (24) configured to set a vibration (col. 3, lines 18-21, Rayment scans a frequency range from low to high  in order to excite all potential noises) that is input to a wheel of the vehicle when abnormal noise is detected by an abnormal-noise detection unit (see figure 3, col. 3, lines 30-35, the operator dials in the current operating frequency of the vibration generator and moves this frequency as line A is moved across the screen, “when a vibration induced noise such as a rattle or a squeak is heard, then another key is pressed to fix the position of the line A, marking the lowest frequency at which the noise is heard”), wherein the control device (22) provides a range of vibrations (examiner notes Rayment’s input/output display module can at least vibrate a vehicle in a range from 0-80 Hertz according to figure 3) including the vibration set (see previous comment regarding setting a vibration, examiner notes the input/output display module connects to the control module and sets the frequency based on the operators selection) by the vibration setting unit (24) and applies the range of vibrations to the vehicle (see figure 3, examiner notes Rayment applies vibration ranges at least representing frequencies between vertical line A through vertical line B).

Regarding claim 3, Rayment discloses, in figures 1 and 3-4, a vehicle inspection method (TITLE, “Identification of Vibration Induced Noises on Vehicles”) comprising: a vibration setting step of setting a vibration that is input to a wheel of a vehicle when abnormal noise generated in the vehicle is detected (see figure 3, col. 3, lines 30-35, the operator dials in the current operating frequency of the vibration generator and moves this frequency as line A is moved across the screen, “when a vibration induced noise such as a rattle or a squeak is heard, then another key is pressed to fix the position of the line A, marking the lowest frequency at which the noise is heard”); and a sweep vibration step of providing a predetermined range of vibrations (examiner notes Rayment’s input/output display module can at least vibrate a vehicle in a range from 0-80 Hertz according to figure 3) including the vibration set in the vibration setting step (see previous comment) and applying the range of vibrations to the vehicle (ABSTRACT, Rayment’s frequency range is traversed while the vehicle is being vibrated).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rayment (US 5551298; “Rayment”) as applied to claims 1 and 3 respectively above, and further in view of Oblizajek (US 20180252618).

Regarding claim 2, Rayment discloses, in figures 1 and 3-4, the vibration set by the vibration setting unit (24) is set using a frequency (see figure 3, col. 3, lines 30-35, the operator dials in the current operating frequency of the vibration generator), and the control device (22) provides a range of frequencies including the frequency (examiner notes Rayment’s input/output display module can at least vibrate a vehicle in a range from 0-80 Hertz according to figure 3) to provide the range of vibrations (col. 3, lines 20-25, Rayment’s range of vibrations vary by frequency).
Rayment fails to disclose setting an amplitude and a control device provides a range of amplitudes for generating vibrations.
Oblizajek teaches identifying frequencies and amplitudes of vibrations that a tester would like to induce on a vehicle during a vibration test (¶ 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Oblizajek’s scheme identifying both frequency and amplitude ranges used to induce vibrations to teach Rayment to use amplitude as a parameter used to provide the range of vibrations . Doing so increases the capability of the system to produce and solve for noises produced during road operational situations.


Regarding claim 4, Rayment discloses, in figures 1 and 3-4, the vibration set (col. 3, lines 18-21, Rayment scans a frequency range from low to high in order to excite all potential noises) in the vibration setting step is set using a frequency (see figure 3, col. 3, lines 30-35, the operator dials in the current operating frequency of the vibration generator) and an amplitude, and a range of frequencies including the frequency (examiner notes Rayment’s input/output display module can at least vibrate a vehicle in a range from 0-80 Hertz according to figure 3) and a range of amplitudes including the amplitude are provided to provide the range of vibrations in the sweep vibration step (col. 3, lines 20-25, Rayment’s range of vibrations vary by frequency).
Rayment fails to disclose the vibration set is set using amplitude and a range of amplitudes are provided for generating vibrations.
Oblizajek teaches identifying frequencies and amplitudes of vibrations that a tester would like to induce on a vehicle during a vibration test (¶ 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Oblizajek’s scheme identifying both frequency and amplitude ranges used to induce vibrations to teach Rayment to use amplitude as a parameter used to provide the range of vibrations . Doing so increases the capability of the system to produce and solve for noises produced during road operational situations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/
Primary Examiner
Art Unit 2856